Citation Nr: 0707930	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for 
patellofemoral syndrome with degenerative changes, right 
knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for 
patellofemoral syndrome with degenerative changes, left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for 
degenerative changes, lumbar spine, L4-5 and L5-S1, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased rating for chronic 
sinusitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for 
tendonitis, left shoulder, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an initial increased (compensable) rating 
for tendonitis, right shoulder.  


7.  Entitlement to an initial increased (compensable) rating 
for dermatitis of the left palm.  

8.  Entitlement to initial increased (compensable) left elbow 
neuritis.  

9.  Entitlement to an initial increased (compensable) rating 
for tendonitis, left ankle.  

10.  Entitlement to an initial increased (compensable) rating 
for tendonitis, right ankle.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
June 2003.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 rating decision, which 
granted service connection for the aforementioned 
disabilities and granted the aforementioned ratings for each 
disability.  The veteran disagreed with the ratings and the 
claims ensued.  

The veteran claims service connection for hives of the skin.  
This issue is not related to the issues on appeal.  The issue 
is referred to the RO for appropriate action.   




FINDINGS OF FACT

1.  The veteran's patellofemoral syndrome with degenerative 
changes, right knee, is productive of motion limited to at 
most, flexion to 130 degrees and no instability.  

2.  The veteran's patellofemoral syndrome with degenerative 
changes, left knee, is productive of motion limited to at 
most, flexion to 130 degrees and no instability.  

3.  The veteran's lumbar spine disability, degenerative 
changes, L4-5 and L5-S1 is productive of forward flexion of 
100 degrees with slight paraspinous tenderness in the 
lumbosacral area.  There is no evidence of moderate 
limitation of motion, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position.

4.  The veteran's chronic sinusitis is productive of no more 
than three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain purulent discharge 
or crusting.  

5.  The veteran's tendonitis, left shoulder is productive of 
abduction of 0 degrees to 170 degrees with pain.

6.  The veteran's tendonitis, right shoulder is productive of 
abduction of 0 degrees to 170 degrees, without any pain noted 
on objective examination.   

7.  The veteran's dermatitis of the left palm is productive 
of no more than 5 percent of the entire body and less than 5 
percent of exposed area affected; and no more than topical 
therapy required during the past 12-month period.  

8.  The veteran's left elbow neuritis is productive of a full 
range of motion of the elbow and no evidence of any 
paralysis.  

9.  The veteran's tendonitis, left ankle, is productive of 
less than moderate limitation of motion.  

10.  The veteran's tendonitis, right ankle, is productive of 
less than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome with degenerative 
changes, right knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome with degenerative 
changes, left knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2006).  

3.  The criteria for an initial rating in excess of 
10 percent for degenerative changes, lumbar spine, L4-5 and 
L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5292, 5295 (Prior to September 2003) Diagnostic Codes 5003, 
5010, 5242 (2006).  

4.  The criteria for an initial rating in excess of 
10 percent for chronic sinusitis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97; Diagnostic Code 6512 (2006).  

5.  The criteria for an initial rating in excess of 
10 percent for tendonitis, left shoulder, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10. 4.71a, Diagnostic Code 5024, 5201 (2006).  

6.  The criteria for an initial compensable rating for 
tendonitis, right shoulder, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10. 4.71a, 
Diagnostic Code 5024, 5201 (2006).  

7.  The criteria for an initial compensable rating for 
dermatitis of the left palm, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10. 4.118, 
Diagnostic Code 7806 (2006).  

8.  The criteria for an initial compensable rating for left 
elbow neuritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a,  4.71a, 
Diagnostic Code 5206, 4.123, 4.124 (2006).  

9.  The criteria for an initial compensable rating for 
tendonitis, left ankle, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a,  
Diagnostic Codes 5024, 5271 (2006).  

10.  The criteria for an initial compensable rating for 
tendonitis, right ankle, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a,  
Diagnostic Codes 5024, 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

The RO sent a letter to the veteran in June 2003 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
duty to assist, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

Following the June 2003 notice letter, the RO granted service 
connection for all of the disabilities currently being 
appealed.  At that time, the RO assigned disability ratings 
and effective dates.  As set forth in Dingess, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven."  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claims have been granted, i.e., proven, and he was assigned 
initial disability ratings and an initial effective dates, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for higher ratings by way 
of a statement of the case.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Initial increased Ratings

Service connection was established for the aforementioned 
disabilities by rating decision of November 2003.  A 
10 percent evaluation was assigned, effective from July 2003 
for patellofemoral syndrome with degenerative changes, of the 
left and right knees, degenerative changes of the lumbar 
spine, L4-5 and L5-S1, chronic sinusitis, and tendonitis of 
the left shoulder.  A noncompensable evaluation was assigned 
for dermatitis of the left palm, left elbow neuritis, 
tendonitis, right shoulder, and tendonitis, left and right 
ankle.  The noncompensable ratings were also assigned 
effective from July 2003.  These evaluations have been in 
effect to this date.  These are initial ratings from the 
grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

a.	patellofemoral syndrome with degenerative 
changes, left and right knees

The veteran and his representative contend, in essence, that 
the veteran's patellofemoral syndrome of the left and right 
knees, with degenerative changes is more severe than the 
current evaluation reflects.  The veteran maintains that he 
has swelling, pain, and giving way of his knees.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The veteran is rated under Diagnostic Code 5014, osteomalacia 
of the knees.  The disease under this diagnostic code will be 
rated under limitation of motion for the affected knees, as 
arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The veteran claims that his left and right knee 
patellofemoral syndrome is more severe than the current 
evaluations reflects.  Evidence relevant to the severity of 
the veteran's bilateral patellofemoral syndrome includes 
service medical records which show he was seen and treated 
for this disability since 1999 in service.  X-rays taken at 
that time show degenerative changes in the medial facet at 
the patellofemoral joint.  

The veteran underwent a VA examination in May 2003.  He 
complained of pain and swelling of both knees, particular 
with using stairs and weather changes.  He denied having 
locking or clicking, but stated that the right knee 
occasionally will give way.  Physical examination of both 
knees showed range of motion of both knees of 0 to 
130 degrees.  Neither knee showed any obvious bony deformity.  
There was no swelling, or joint effusion, or distal edema.  
On the left knee, there was no joint line or parapatellar 
tenderness.  There was some very slight parapatellar 
tenderness, diffusely around the right knee.  There was no 
ligamentous laxity of either knee.  There was no atrophy of 
the muscles of the thigh or calf of either leg.  There were 
no changes after multiple reps.  The pertinent diagnosis was 
bilateral patellofemoral condition.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
right and left patellofemoral syndrome with degenerative 
changes warrant no more than the currently assigned 
10 percent evaluation.  The medical evidence of record shows 
that the veteran's knee disability did not show any 
subluxation or lateral instability, necessary for a 
compensable evaluation under Diagnostic Code 5257.  

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  As the evidence shows that the veteran does not have 
any instability of the knees, separate ratings are not 
assignable in the instant case.

Additionally, he is not shown to have limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees, such 
that a 10 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 
Diagnostic Codes 5260 and 5261.  The Board notes that the 
veteran has full motion on extension and flexion has been 
limited to 130 degrees.  When compared with standard range of 
knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate 
II), the veteran's knee motion, even considering his 
complaints of pain, is not shown to be more than slight.  
More significantly, such findings do not meet the minimum 
criteria for a compensable (10 percent) evaluation under 
either Diagnostic Code 5260 (requiring flexion limited to 45 
degrees or less) or 5261 (requiring extension limited to 10 
degrees or more).  However, consistent with the premise that 
arthritis with some limitation of motion warrants at least a 
10 percent evaluation (see 38 C.F.R. § 4.59), a 10 percent 
evaluation continues to be assignable under the provisions of 
Diagnostic Code 5003.  

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher 20 percent rating.  In this 
regard, the Board notes that his knee range of motion does 
not meet the criteria for a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is also not warranted.  
The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for each knee has not been shown, and the veteran's 
appeal is denied.  


b.  Lumbar spine

The veteran's claim was received in April 2003.  The Board 
notes that the regulations for rating spine disabilities were 
changed, effective September 26, 2003.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result. See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 10 percent rating is assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating is assigned for moderate limitation of 
motion of the lumbar spine.  The next higher rating of 40 
percent is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

The veteran claims that a higher initial rating is warranted 
for his lumbar spine based upon stiffness and pain.  

The veteran is rated under Diagnostic Code 5010, for the 
lumbar spine.  In March 2003, service medical records reflect 
x-ray findings of mild end plate degenerative changes at L4-
5, L5-S1.  

The veteran underwent VA examination in May 2003.  He 
complained of tightness and stiffness and dull pain of a few 
months duration.  His back complaints were aggravated by 
turning twisting, lifting, bending, or stooping and relieved 
by analgesia he has on hand.  He did not complain of 
radicular pain or numbness in the lower extremities.  The 
lumbar spine showed no muscle spasm on examination.  There 
was some slight paraspinous muscular tenderness in the 
lumbosacral area.  There was no sciatic notch tenderness.  
Straight leg raising was negative.  There was no muscular 
atrophy.  Range of motion was flexion of 100 degrees, 
extension accomplished to 35 degrees, side to side bending 
was 50 degrees and twisting was accomplished to 60 degrees.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
degenerative changes of the lumbar spine, L4-5, L5-S1, 
warrant no more than the currently assigned 10 percent 
evaluation.  

He is not shown to have moderate limitation of motion of the 
lumbar spine.  His forward flexion is in excess of 85 
degrees, and the combined range of motion is in excess of 
235.  He does have slight localized tenderness of the spine, 
however, he has no muscle spasm, loss of lateral spine 
motion, guarding severe enough to result in an abnormal gait, 
abnormal spinal contour, or abnormal kyphosis.  As a result, 
no more than 10 percent is warranted for degenerative changes 
of the lumbar spine, L4-5, L5-S1 under either the prior or 
revised diagnostic codes pertaining to the lumbar spine.  

c.  Chronic sinusitis

The veteran claims that he has chronic sinusitis that is more 
severe than the current evaluation reflects.  He complains of 
headaches, and a lot of pressure in the front of his head.  

This veteran's chronic sinusitis has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6512, which pertains to chronic frontal sinusitis.  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97.  

In this instance, the veteran's claim for an increased 
initial rating must fail.  

The veteran's May 2003 VA examination indicates that the 
veteran gives a history of sinusitis that has been mainly 
clear.  Although he feels pressure in the front of his head 
and maxillary sinus area too, he only related using cough 
syrup or Sudafed.  Weather changes were said to affect his 
condition and winter weather worsened the condition.  He 
complained of headaches and drainage.  The physical 
examination showed the tympanic membranes were clear.  His 
nasal membranes looked irritated and slightly boggy, but no 
congestion was seen.  

The evidence of record shows the veteran has headaches and 
drainage.  However, there is no evidence of three or more 
incapacitating episodes per year or more than six 
incapacitating episodes per year, necessary for an increased 
rating.  Since this number of episodes have not been shown or 
complained of, an increased initial rating is not warranted.  

d.  Tendonitis, left shoulder, right shoulder

The veteran contends that he has joint degeneration of both 
his left and right shoulder and that he should have an 
increase in rating for his left shoulder and a compensable 
rating for his right shoulder.  

The veteran's shoulders are rated under Diagnostic Code 5024, 
tenosynovitis.  The disease under this diagnostic code will 
be rated under limitation of motion of the affected 
shoulders, as arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In this case, both the veteran's left and right shoulder is 
appropriately rated as 10 percent and noncompensable, 
respectively.  

Service medical records show complaints related to the 
shoulder.  X-ray studies were normal.  During his May 2003 VA 
examination, the veteran complained that both of his 
shoulders ache daily.  He indicated that he had soreness and 
stiffness in the joints.  He stated that he could not lift a 
lot lately and if he attempted to work out, he would not be 
able to lift much over his head.  

The physical examination showed no scarring or muscular 
atrophy of either shoulder girdle muscles of either arm.  
Range of motion was forward flexion was accomplished from 0 
to 180 degrees, bilaterally; abduction was 0 to 170, 
bilaterally; internal rotation up was 90 degrees, 
bilaterally, and internal rotation down was 80 degrees on the 
right and 60 degrees of the left.  The veteran had pain on 
motion on the left only and was unable to go further.  He was 
able to extend and internally rotate both shoulders to have 
his thumb reach the upper lumbar area without any complaints.  
After multiple repetitions, range of motion was unchanged 
with either shoulder.  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for either arm when motion is limited to shoulder level.  

In this case, motion is not limited to shoulder level with 
any arm.  Therefore, a 20 percent rating is not warranted.  
However, it was apparent at examination in May 2003, that the 
veteran exhibited painful motion of the left shoulder and 
therefore warranted a 10 percent rating for painful motion 
under Diagnostic Code 5003.  A 20 percent rating, the lowest 
rating for limitation of motion of the arm, is not warranted 
for either shoulder, even when taking into consideration 
pain.  In either instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Based on the foregoing, the veteran is appropriately rated 
for 10 percent for his left shoulder painful motion and 
noncompensable, for his right shoulder.  He does not meet the 
criteria for limitation of motion for limitation to shoulder 
level.  Thus, his claim for higher ratings must denied.

e.  Dermatitis of the left palm

The veteran asserts that his skin condition is more severe 
than the noncompensable rating reflects.  He complains of 
dryness and itching.  

The veteran is rated under Diagnostic Code 7806 for 
dermatitis.  Under Diagnostic Code 7806, for dermatitis, with 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and when no more than topical 
therapy is required during a 12-month period, a non-
compensable rating is assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period, a 10 percent 
rating is assigned.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period, a 30 percent rating 
is assigned.  

A thorough review of the medical evidence of record shows 
that the veteran's dermatitis of the left palm is 
appropriately rated as noncompensable.  

The veteran's May 2003 VA examination reflects the veteran 
made complaints of problems with his left palm complaining of 
dryness and little bumps on the left palm.  He related that 
these come up now and then and are not predictable.  He used 
a skin cream for the dryness, which sometimes precipitated 
the bumps.  Physical examination revealed the left arm was 
dry and irritated.  No bumps were noted on the left palm.  

Based on the medical findings showing that the veteran's left 
palm is the involved area, which is less than 5 percent of 
the entire body, and skin cream, a topical ointment, is all 
that is used for this condition, a compensable rating is not 
warranted.  

f.  Left elbow neuritis 

The veteran claims that this elbow disability is more severe 
than the current rating reflects.  

The veteran's left elbow neuritis has been rated under 
Diagnostic Code 5206.  His service-connected disability can 
also be evaluated under Diagnostic Code 5207.  These codes 
specifically apply to limitation of flexion and to for 
extension, respectively, of the forearm.  It is unclear from 
the veteran's record whether he is right or left hand 
dominant, but in this case, up to a 20 percent rating, the 
same criteria is in effect for left or right hand dominant.  
Additionally, the veteran's limitation of motion does not 
meet the criteria for a compensable rating, so the issue of 
hand dominance is moot.  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5206 assigns a 0 percent evaluation for 
limitation of flexion of the forearm to 110 degrees; a 10 
percent evaluation for flexion limited to 100 degrees; and 20 
percent evaluation for flexion limited to 90 degrees.  

Diagnostic Code 5207 assigns a 10 percent evaluation for 
limitation of extension of the forearm to 45 degrees or to 60 
degrees; and 20 percent evaluation for extension limited to 
75 degrees.  

The veteran underwent a May 2003 VA examination.  The veteran 
complained of occasional left elbow pain that lasted only a 
few minutes.  Physical examination revealed the left elbow 
was slightly tender along the ulnar notch that did not 
provoke any additional pain or tenderness.  He had 5/5 
strength.  Range of motion was 0 to 140 degrees of flexion, 
forearm  supination was 0 to 85 degrees and forearm pronation 
was 0 to 80 degrees.  X-ray examination showed the bones and 
soft tissues were within normal limits with no obvious 
fractures or dislocations.  The diagnosis was left elbow 
neuritis.  

The veteran's disability does not warrant a compensable 
evaluation under Diagnostic Code 5206 where flexion is not 
limited to 100 degrees.  The flexion in this case was 
140 degrees.  

A higher evaluation is not warranted under Diagnostic Code 
5207 for extension limited to 75 degrees where the veteran 
has full extension to 0 degrees.  

The Board has considered the potential application of 
provisions of the code pertaining to the elbow and forearm; 
however, the veteran does not exhibit symptomatology 
described for a higher evaluation under Diagnostic Code 5205, 
as there is no evidence of ankylosis of the elbow and there 
is no limitation of supination or pronation.  Diagnostic Code 
5213.  See 38 C.F.R. § 4.71a. In making this determination, 
the Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2006);  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  There was no medical evidence of record showing any 
additional functional impairment due to fatigue, weakness, 
lack of endurance or incoordination with repetitive use or 
flare-ups.  

Moreover, there is no evidence that the veteran's condition 
results in any paralysis.  Thus, consideration under 
Diagnostic Code 38 C.F.R. § 4.124a is not warranted.  Based 
on the foregoing, a compensable rating for left elbow 
neuritis is not warranted.  

g.  Tendonitis, left and right ankle

The veteran asserts that his bilateral ankle condition is 
more severe than the current evaluation reflects.  He 
complains of daily tenderness, soreness, and stiffness.  

The veteran's ankles are rated under Diagnostic Code 5024, 
tenosynovitis.  The disease under this diagnostic code will 
be rated under limitation of motion of the affected ankles,  
as arthritis, degenerative.  

The veteran's May 2003 VA examination showed no pain or 
tenderness along either ankle.  On the right ankle, 
dorsiflexion was 0 to 25 degrees, plantar flexion of 0 to 
40 degrees, medial deviation of 0 to 30 degrees, and lateral 
deviation of 0 to 35 degrees.  On the left ankle, 
dorsiflexion was 0 to 30 degrees, plantar flexion of 0 to 
40 degrees, medial deviation of 0 to 30 degrees, and lateral 
deviation of 0 to 40 degrees.  There was no change after 
multiple repetitions.  X-ray evidence showed no fractures, 
subluxations, or osteochondral irregularities.  There was no 
effusion or soft tissue swelling.  The diagnosis was 
bilateral ankle tendonitis.  

Under DC 5271, a 10 percent evaluation is assigned when there 
is moderate limitation of motion of the ankle, and a 20 
percent evaluation when there is marked limitation of motion. 
38 C.F.R. § 4.71a, DC 5271.

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II (2006).

Based on the foregoing, the veteran's bilateral ankle 
disability is appropriately rated as noncompensable for both 
ankles.  There is no pain, no limitation of motion of the 
ankles, and no increased disability on repetition.  There is 
no arthritis shown.  Moderate limitation of motion, necessary 
for a compensable rating, is not shown.  Therefore, a 
compensable rating for tendonitis of the right and left ankle 
is not warranted.  



ORDER

An increased initial rating for patellofemoral syndrome with 
degenerative changes , right knee, is denied.  

An increased initial rating for patellofemoral syndrome with 
degenerative changes, left knee, is denied.  

An increased initial rating for degenerative changes, lumbar 
spine, L4-5 and L5-S1, is denied.  

An increased initial rating for chronic sinusitis, is denied.  

An increased initial rating for tendonitis, left shoulder, is 
denied.  

An initial compensable rating for tendonitis, right shoulder, 
is denied.  

An initial compensable rating for dermatitis of the left 
palm, is denied.  

An initial compensable rating for left elbow neuritis, is 
denied.  

An initial compensable rating for tendonitis, left ankle, is 
denied.  

An initial compensable rating for tendonitis, right ankle, is 
denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


